
	

114 S3516 PCS: VA Best-Practices Peer Review Act of 2016
U.S. Senate
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 717114th CONGRESS2d Session
		S. 3516
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2016
			Mr. McCain introduced the following bill; which was read the first time
		
		December 8, 2016Read the second time and placed on the calendarA BILL
		To authorize the Secretary of Veterans Affairs to conduct a best-practices peer
			 review of each medical center of the Department of Veterans Affairs to
			 evaluate the efficacy of health care delivered at each such medical
			 center.
	
	
		1.Short title
 This Act may be cited as the VA Best-Practices Peer Review Act of 2016.
		2.Conduct of best-practices peer review of each medical center of the Department of Veterans Affairs
 (a)In generalThe Secretary of Veterans Affairs may provide for the conduct by a nongovernmental hospital organization of a best-practices peer review of each medical center of the Department of Veterans Affairs to evaluate the efficacy of health care delivered at each such medical center.
 (b)PriorityThe Secretary shall give priority for peer review conducted under subsection (a) to the medical centers of the Department with the longest wait times for an appointment or the worst health outcomes, as determined by the Secretary.
			
	December 8, 2016Read the second time and placed on the calendar